t c memo united_states tax_court amy ndiaye delia petitioner v commissioner of internal revenue respondent docket no filed date amy ndiaye delia pro_se william j gregg for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency in petitioner’ sec_2011 federal_income_tax of dollar_figure and an all statutory references are to the internal_revenue_code code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar accuracy-related_penalty of dollar_figure under sec_6662 the deficiency stems from respondent’s disallowance of the deductions petitioner claimed with respect to her sole_proprietorship to the extent those deductions exceeded her income therefrom on the ground that such activity wa s not engaged in for profit see sec_183 we conclude that petitioner engaged in this activity during with the genuine if optimistic intent to earn a profit but find that she failed to substantiate certain of the expenses in question we will sustain the penalty only with respect to the portion of the underpayment attributable to these unsubstantiated expenses findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference petitioner was born to a large family in senegal where she learned and practiced the art of hair braiding although she had no formal training in this field she continued to practice it after arriving in the united_states in she opened a salon near her home in laurel maryland called nanou’s african braiding this salon was housed in a booth inside a shopping mall that included numerous other hair-braiding and beauty-related businesses petitioner initially signed a five-year lease for the salon space by its terms the lease was to renew automatically at the end of five years petitioner did not have a clear understanding of this fact when she entered into the lease when the lease came up for renewal in in the midst of the financial crisis petitioner’s business was doing poorly and she was not eager to renew the lease but her landlord insisted that she honor her commitment and she feared damage to her credit rating if she refused as a concession to petitioner’s faithful performance of her obligations to that point the landlord agreed to limit the renewal_period to three years petitioner undertook reasonable if limited marketing efforts in connection with her salon she initially took out yellowbook ads but found that these were ineffective in reaching her intended market she later created brochures and ad- vertising fliers that she circulated by hand at neighborhood grocery stores and shopping centers she had the name of her salon painted on the side of her van in the hope of attracting clients petitioner maintained a web site for the salon and it was equipped with landline telephone service she kept distinct business records for the salon inclu- ding spreadsheets showing income and expenses and hard copies of some expense receipts she maintained a separate bank account for the salon during but closed that account in in an effort to cut costs petitioner had a full-time job during as an event planner with compass group usa inc she spent most weekends at the salon in the hope of getting walk-in customers and she spent weekday evenings there to meet customers who had called for appointments the salon had fewer than customers during some of whom were repeat customers petitioner earned revenues in only five months of that year producing total gross_receipts of dollar_figure she closed the salon in when the landlord let her out of her lease petitioner has never reported a profit from her salon business the salon generated revenues in excess of dollar_figure in and petitioner described the early years as much better than that but she reported a loss on her schedule c profit or loss from business for every year from through petitioner credibly testified that her business failed for three main reasons the first was the financial crisis of which had a very severe impact on the african-american community in suburban maryland the second was a change in taste among african-american women away from hair braiding the third was an over-concentration in her community of braiding salons and beauty salons providing braiding services the salons best situated to survive in this environment were those run by licensed cosmetologists who could offer a full array of beauty services petitioner did not have a license and could not compete effectively with those businesses for petitioner timely filed form_1040 u s individual_income_tax_return reporting wages of dollar_figure from compass group on schedule c she reported gross_receipts of dollar_figure and expenses of dollar_figure attributable to the salon her reported expenses consisted of dollar_figure for rent on the salon lease dollar_figure for hair products used in the salon dollar_figure for salon landline service dollar_figure for web site maintenance dollar_figure for cell phone expenses and dollar_figure for supplies following examination of this return the irs issued her a timely notice_of_deficiency which determined that she had failed to establish that the business_expenses shown on her tax_return were paid_or_incurred during the taxable_year and that the expenses were ordinary and necessary to her business the notice denied petitioner’s schedule c deductions to the extent they exceeded the salon’s income and determined an accuracy-related_penalty while residing in maryland she timely petitioned this court for review petitioner was before this court previously in delia v commissioner t c dkt no 8853-14s date stipulated decision which involved her tax_year on date the court in that case entered a stipulated decision determining a deficiency of dollar_figure and no penalty under sec_6662 opinion a burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs peti- tioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact b schedule c deduction sec_1 trade_or_business the first question is whether petitioner’s hair-braiding activity during was a trade_or_business engaged in for profit if an activity is not engaged in for profit sec_183 generally disallows deductions except to the extent of the gross_income derived from such activity for the taxable_year sec_183 b sec_162 allows as a deduction all the ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness to be entitled to business-expense deductions without limitation by section the taxpayer must show that she engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 aff’d without pub- lished opinion 702_f2d_1205 d c cir deductions are not allowable for activities that a taxpayer carries on primarily as a sport as a hobby or for recrea- tion sec_1_183-2 income_tax regs in assessing the taxpayer’s profit_motive we accord greater weight to objective facts than to subjective statements of intent 94_tc_41 sec_1_183-2 income_tax regs the taxpayer must es- tablish that she engaged in the activity with ‘the predominant primary or prin- cipal objective’ of realizing an economic profit independent of tax savings giles v commissioner tcmemo_2006_15 91_tcm_684 quoting 4_f3d_709 9th cir aff’g t c memo see hulter t c pincite although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer t c pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be resolved from all the relevant facts and circumstances hulter t c pincite hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs the regulations set forth a nonexclusive list of nine factors relevant in as- certaining whether a taxpayer conducts an activity with the intent to earn a profit the factors listed are the manner in which the taxpayer conducts the activity the expertise of the taxpayer or his advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recre- ation sec_1_183-2 income_tax regs no factor or group of factors is controlling nor is it necessary that a major- ity of factors point to one outcome see 544_f3d_900 8th cir aff’g tcmemo_2007_309 94_tcm_383 72_tc_659 sec_1_183-2 income_tax regs certain factors may be accorded more weight in a particular case because they have greater salience or persuasive value as applied to its facts see vitale v commissioner tcmemo_1999_131 77_tcm_1869 aff’d without published opinion 217_f3d_843 4th cir green v commissioner tcmemo_1989_436 57_tcm_1333 noting that all nine factors do not necessarily apply in every case we regard several of the regulatory factors as neutral in this case the only factor that weighs heavily against petitioner is the salon’s persistent history of losses despite that fact we are convinced that she conducted her hair-braiding business with an actual and honest if unduly optimistic objective of making a profit it is clear to us that petitioner had a genuine profit_motive when she opened her salon in she credibly testified that this business failed for reasons be- yond her control including the financial crisis an over-concentration of similar businesses in her community and a marked change in taste among her prospective customers it might have been prudent for her to have exited this business before she did but the long-term rental contract posed a serious obstacle she concluded not unreasonably that trying to salvage as much profit as she could was preferable to risking damage to her credit rating by defaulting on her lease commitment she closed the business promptly after extricating herself from the lease petitioner had very little money and the salon did not generate much she kept business records and undertook marketing efforts that seem reasonable rela- tive to the scale of her activity operating the salon during was not a source of great personal pleasure or recreation and it was surely not a sport or a hobby sec_1_183-2 income_tax regs although petitioner had a nostalgic fondness for hair braiding sitting in an empty booth in a shopping mall is not as much fun as say riding horses see keating t c m cch pincite finding taxpayer lacked profit_motive in part because she received much enjoyment and satisfaction from her horse activity see also judah v commissioner tcmemo_2015_243 at same outcome where taxpayers got substantial enjoyment seeing their daughter ride horses and petitioner clearly did not engage in this activity with a view to generating tax benefits by sheltering other income her other income was modest and the losses she suffered were genuine out-of-pocket losses that dwarfed any resulting tax benefits we conclude that petitioner conducted her salon business during with an actual and honest objective of making a profit see 91_tc_838 quoting hutler t c pincite she was thus entitled to claim deductions for the expenses of that business to the extent she substantiated them substantiation the burden of substantiating claimed deductions rests on the taxpayer sec_6001 rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioner admitted at trial that she lacked substantiation for certain of her reported expenses she claimed a deduction of dollar_figure for supplies but her business records show that amount accrued at a flat rate of dollar_figure per month as being attributable to meals she offered no documen- tation for any meal expense and did not show that meals were an ordinary_and_necessary_expense of her hair-braiding business she claimed a deduction of dollar_figure for hair products used in the salon but she supplied substantiation for only dollar_figure of such expenses with respect to her alleged cell phone expense she did not substantiate the amount claimed dollar_figure and did not prove the extent to which she used that phone for business purposes connected to the salon given the modest scale of her salon activity during any business use of her cell phone was likely to have been quite small in sum we find that petitioner has failed to substantiate dollar_figure of supplies expenses dollar_figure of hair product expenses and dollar_figure of business-related cell phone expenses her allowable schedule c deductions for must thus be reduced by dollar_figure that is from dollar_figure to dollar_figure c penalty sec_6662 imposes a penalty upon the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to com- ply with the tax laws and disregard includes any careless reckless or inten- tional disregard sec_6662 negligence also includes any failure to keep ade- quate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 aff’d 792_f3d_1146 9th cir with respect to an individual taxpayer’s liability for a penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that im- position of a penalty is appropriate 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect ibid see rule a welch v helvering u s pincite we find that respon- dent has discharged his burden of production by showing that petitioner failed to keep adequate_records see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that she acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioner understood the need to keep records documenting her expenses but her record-keeping was demonstrably incomplete she lacked documentation for several categories of expenses and treated certain items inconsistently report- ing an alleged expense for meals as supplies on her schedule c given the nature of her business her claimed expense for meals was facially implausible we find that petitioner was negligent in preparing her return and will therefore sustain an accuracy-related_penalty on the portion of the underpayment attributable to the unsubstantiated expenses to reflect the foregoing decision will be entered under rule
